Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 3/7/22, with respect to claims 7, 14, and 20 have been fully considered and are persuasive.  The 112(d) of claims  has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 3/7/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-20 have been withdrawn. 
 Reasons for Allowance
Claims 1-20 are allowed.
As to claims 1-7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for imaging a particle, comprising 
an imaging device comprising:
 a laser source configured to emit a laser beam having a circle cross-section, wherein a detector is configured to accumulate an intensity of an accumulated light that passes through a lens, the accumulated light being scattered by the particle, wherein the laser beam is configured to form an interrogation volume, the interrogation volume defined by the circle cross-section and a length of the laser beam captured by the imaging device, the particle passing through the interrogation volume of the laser beam over a given period, in combination with the rest of the limitations of claim 1.
As to claims 8-14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a light intensity measuring system, comprising: 
an imaging device comprising:
a laser source configured to emit a laser beam having a circle cross-section, the array detector configured to accumulate an intensity of an accumulated light that passes through the lens, the accumulated light scattered by a particle, wherein laser beam is configured to form an interrogation volume, the interrogation volume defined by the circle cross-section and a length of the laser beam captured by the imaging device, the particle passing through the interrogation volume of the laser beam over a given period, in combination with the rest of the limitations of claim 8.
As to claims 15-20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of measuring light intensity, comprising:
emitting a laser beam having a circle cross-section through a hollow vessel onto at least one particle,  
forming an interrogation volume with the laser beam within the hollow vessel, the interrogation volume defined by the circle cross-section and a length of the laser beam: and
accumulating an intensity of light scattered by passing the particle the through interrogation volume over a given period, in combination with the rest of the limitations of claim 15.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
April 29, 2022

/Michael A Lyons/Primary Examiner, Art Unit 2877